— Appeal from a judgment of the Cattaraugus County Court (M. William Boiler, A.J.), rendered April 23, 2012. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on July 28, 2013 and by the attorneys for the parties on July 30 and August 28, 2013,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, PJ., Centra, Garni, Lindley and Sconiers, JJ.